DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, with traverse, Group II, drawn to a method of treating, ameliorating, and/or preventing a neuromuscular disorder in a subject or reversing and/or ameliorating a neuromuscular blockade in a subject, comprising administering a compound of Formula (1.3.4), substituted phenyl compounds, embraced by claims 4-15. 
	Applicant also elected the following species: 
    PNG
    media_image1.png
    170
    223
    media_image1.png
    Greyscale
and myasthenia gravis for the particular disease. The Examiner determined claims 4, 5, 10 and 13-15 read on the elected species. The search did not reveal any applicable references with regards to the elected species. Therefore, the search was expanded. 
In summary, claims 1-15 are pending and claims 4, 5, 10 and 13-15 are under examination. Claims 6-9, 11 and 12 are withdrawn based on the species election. Claims 1-3 are withdrawn based on the restriction requirement.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. The disclosure of the prior-filed application, 5 is broader in the present application than in said document. There may be other issues. Thus, the effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 6-15 is December 14, 2017. 

Specification
The amendment filed November 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 16 the word “prevention” was deleted in the specification. The removal of term has narrowed the scope of the term “treatment,” and therefore, is new matter. Applicant may only amend the specification to correct, e.g. grammatical, errors.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The rejection of claims 4, 5, 10 and 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of myasthenia gravis, does not reasonably provide enablement for the prevention of myasthenia gravis, is withdrawn based on the amendments. However, the rejection will be reconsidered once Applicant has addressed the new matter objection to the specification.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4, 5 and 13-14 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Liantonio et al. (British Journal of Pharmacology, 2003, 139, pp. 1255-1264) in view of Holm et al. (WO 2016202341). 

    PNG
    media_image2.png
    267
    218
    media_image2.png
    Greyscale
, wherein R1= Cl, R2= propyl (C3-6alkyl), R5= H, R4= methyl (C1-5alkyl), and R3= H and/or n= 0. Claim 15 is drawn to where the neuromuscular disorder has been induced by a neuromuscular blocking agent. 
The Liantonio reference teaches the inhibition of clc-1 with a compound of formula (I.3.4), wherein R1= Cl, R2= methyl, R5= H, R4= methyl, and R3= H and/or n= 0.

    PNG
    media_image3.png
    229
    777
    media_image3.png
    Greyscale
 , and the racemic compound, see page 1259, first full paragraph, and page 1256, compound 16. The reference does not teach the compound as a neuromuscular blocking agent or the treatment of myasthenia gravis.
	Holm et al. teach the treatment of neuromuscular disorders, i.e. myasthenia gravis, using clc-1 inhibitors, see page 3, lines 11, as neuromuscular blocking agents, see page 3, line 27.  
4 is C2-5 alkyl. Since a methyl group is considered a homolog of ethyl and C2-5 alkyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
  	Thus, said claims are rendered obvious by Liantonio et al. in view of Holm et al.  
The effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 10 and 13-15 is December 14, 2017. 

Applicant states, “Liantonio, page 1229, left column, lines 12-21, sets forth that the "...introduction of substituents on the aromatic ring in addition to the para chlorine atom, drastically reduce the ability of the drug to inhibit native gCl. Indeed, the S(-) enantiomers of the analogues N.16 and N.17, having one or two methyl groups on the aromatic ring in the ortho position with respect to the oxygen atom, were poorly effective producing at 10pM concentration a gCl block below 20%". Thus, those persons skilled in the art would understand that the N16 and N17 analogs of Liantonio teaches that a methyl group as the R2 substituent at the ortho position of the aromatic ring with respect to the oxygen atom is deleterious to activity of the compound. Claim 4, as amended, recites R2 is selected from the group consisting of C3-6 alkyl, …Claim 4 does not recite 2 is a methyl group. Further, it is clear that a methyl group as a R2 substituent (Liantonio) is not a homolog of an R2 group that is a C3-6 alkyl as recited in amended Claim 4, as these groups display substantially different activity properties.”
	This is not persuasive. As noted by Applicant, Liantonio teaches the introduction of substituents, not only methyl, on the aromatic ring in addition to the para-chlorine atom, drastically reduces the ability of the drug in inhibit native gCl. The reduction in activity is interpreted as less active or less effective. The compounds can still inhibit native gCl, and therefore, can be used as a treatment.

	With regards to the homology argument, it has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”  Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.”  Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.”

	Applicant further states, “Holm Pedersen discloses a methyl group at the R2 position and the present Claim 4 recites that the R2 group is a C3-6 alkyl group. The arguments made herein- above with regard to Liantonio is equally applicable to the reference compound of Holm Pedersen.”
	This also is not found persuasive for the same reasons noted above. 
	Thus, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 4, 5 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 27 of U.S. Patent No. 10934244. Although the claims at issue are not identical, they are not patentably distinct from each other because because at least the first species in claim 11 is a homologue of the compounds embraced by the present application. Furthermore, the methods of treatment are the same.
Since a methyl group is considered a homolog of propyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Claims 4, 5, 10 and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 15842814.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least the first species in claim 19 is embraced by the present application. Moreover, there is significant overlap between the two genera of formula (I.3.4) in both applications. Furthermore, the methods of treatment are the same. There is no patentable distinction between compounds and methods of intended use of said compounds. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant traverses the two double patenting rejections above and “requests the double patenting rejections be held in abeyance until claims of the present applications are otherwise found to be allowable.” Thus, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624